Citation Nr: 0810168	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-27 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1966 until 
November 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.

The veteran provided testimony at a January 2008 hearing 
before the undersigned.  A copy of the hearing transcript is 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, it is determined that an 
examination is necessary in order to accurately assess the 
severity of the veteran's PTSD.  In so finding, it is 
acknowledged that a VA examination was performed in March 
2005.  

However, information provided at the veteran's January 2008 
hearing before the undersigned suggests that his condition 
has worsened since his last examination.  Indeed, the veteran 
stated that he had to stop working in June 2007 due to his 
PTSD symptoms.  He also reported problems in his marital 
relationship that appear to reflect a worsening of PTSD.  

Because the evidence of record indicates a potential 
worsening of the veteran's PTSD since his last examination in 
2005, such examination should be scheduled.

Additionally, the veteran stated at his January 2008 hearing 
that he received weekly psychiatric treatment at a VA 
facility in Lyons, New Jersey, and also at the Vet Center.  
Such records should be obtained and associated with the 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center or 
outpatient clinic in Lyons, New Jersey, 
and request VA psychiatric treatment 
reports of the veteran from July 2007 
to the present.  Any negative search 
should be indicated in the record.

2.  After obtaining appropriate 
authorization from the veteran, contact 
the Vet Center in Trenton, New Jersey, 
and request all treatment reports of 
the veteran.  
Any negative search should be indicated 
in the record and should also be made 
known to the veteran.

3.  Arrange for a psychiatric examination 
to determine the severity of the 
veteran's PTSD.  All necessary tests 
should be conducted.  The examiner should 
comment on the extent to which the 
veteran is socially and occupationally 
impaired due to PTSD.   The examiner 
should also opine whether it is at least 
as likely as not that the veteran is 
precluded from securing and maintaining 
substantially gainful employment as a 
result of his service-connected PTSD.  
Further, the veteran's Global Assessment 
of Functioning (GAF) score should be 
noted, and the examiner should explain 
what specific symptomatology serve as the 
basis for the GAF rating.  

Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims folder should be reviewed in 
conjunction with the examination and the 
examiner's report should indicate that 
such review occurred.  

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

